Citation Nr: 1737450	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy of the sciatic nerve.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to January 1988.  He is a Veteran of the Vietnam Era.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

For the entire period on appeal, the Veteran's service-connected radiculopathy of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 10 percent for the left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board reviewed all the evidence in the record.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The VA's duty to notify was satisfied by a letter on May 2011.  See 38 U.S.C.A. § §  5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d. 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the period at issue are in the claims file and were reviewed by the Board in connection with the claim.  

VA examinations were conducted in March 2010 and June 2016.  The Board finds that the VA examination reports of record are adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's radiculopathy of the left lower extremity is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild, incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate, incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Schedule of ratings explanation for "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a, which precedes Diagnostic Code 8510.  

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The Veteran is service-connected for radiculopathy of the left lower extremity of the sciatic nerve associated with intervertebral disc syndrome of the lumbar spine at a 10 percent disability rating, effective May 19, 2009.  

In February 2009, the Veteran presented before a private doctor for a follow-up regarding his back pain.  During this examination, he was asymptomatic, but the Veteran noted that at times when he stands for long periods of time, he will have spasms and pain in the central/low back region.  The Veteran reported that he did not have radiating pain.  He denied experiencing paresthesias, dysesthesias, hypesthesias, and having associated weakness.  He was able to ride a bike during his cardiac rehabilitation.

In March 2009 and May 2009, the Veteran presented before a private doctor with complaints of chronic back pain.  A neurological examination revealed that his sensation was intact to light touch, pinprick, and proprioception.  His muscle stretch reflexes were 2+ and symmetric without the use of facilitory methods.  His coordination in the lower extremities was normal.  His lower limb tension tests were all normal.  He was assessed as having stable back pain.  

During a March 2010 VA examination, the Veteran reported that he was diagnosed with myofascial pain syndrome with lower back disc disease.  The Veteran reported experiencing paresthesia and numbness as symptoms associated with his spinal condition.  He reported not experiencing stiffness, fatigue, spasms, decreased motion, and weakness.  The Veteran reported experiencing pain in his lower back approximately twice per day for approximately three hours at a time.  The pain in his lower back then would radiate to the left leg.  He further reported that the pain was severe.  During his flare-ups, the Veteran stated that he would experience limitation of motion of the joints and painful walking.  Upon examination, the Veteran's posture and gait was within normal limits.  He also did not require any assistive device for ambulation.  However, a neurological examination of his lumbar spine revealed 4/5 motor weakness of the left knee extension at the L3 and L4 levels.  The right and left lower extremities each revealed 2+ knee and 2+ ankle jerk respectively.  The examiner found that his lower extremities showed no signs of pathologic reflexes, and the examination further revealed normal cutaneous reflexes.  The examiner opined that the most likely affected nerve is the femoral nerve and sciatic nerve.  

In August 2010, the Veteran sought treatment for his lower back pain from the VA.  The Veteran complained of experiencing chronic lower back pain with radiation to his right thigh with a tingling and burning sensation since he was in service.  Upon examination, he exhibited tenderness in his lower back.  An examination of his lower extremities revealed 2+ pedal pulses.  His neurological reflexes were symmetric and 2/4.  His toes were "down-going" bilaterally; his muscle strength was 5/5 and symmetric; and he had intact sensation.  He was diagnosed with chronic lower back pain with radiation to his right thigh.  

In March 2011, the Veteran's private physician, S. G., M.D., submitted a medical opinion.  Dr. S. G. opined that the Veteran's current 10 percent disability rating for radiculopathy in the left lower extremity should be increased to a 20 percent disability rating because the Veteran has incomplete paralysis of the sciatic nerve which causes mild weakness in his lower extremity.  

In February 2012, the Veteran presented before a private doctor with complaints of low back pain.  However, the Veteran reported that he was not experiencing any radiating pain in his legs.  The Veteran was diagnosed as having low back pain.  No neurological diagnosis was rendered.  

June 2012 and July 2012 private treatment records revealed his right and left knee flexion and extension were within normal limits.  His left and right ankle ranges of motion were also within normal limits. He exhibited full strength in his both of his knees and ankles.   

In December 2012, the Veteran reported to a private physician that he was experiencing low back pain with lower extremity pain in the right L3 region.  He expressed experiencing some pain when he stood and walked. Upon examination, the Veteran exhibited some inconclusive neural tension in the right lower extremity.  The treating physician did not indicate any neurological deficits in the left lower extremity during this examination.  The treating physician diagnosed the Veteran with lumbar derangement.  

In March 2013, the Veteran appeared before a private treating physician for a follow-up visit for his back pain.  The Veteran reported having pain in and around his left hip area; however, the pain did not radiate to any appreciable extent.  He also denied experiencing paresthesias, dysesthesias, hypesthesias, or associated weakness.  Still, the Veteran reported that walking of any kind exacerbates his pain.  He also indicated that he was having difficulty lifting his leg. The physician's report of the Veteran's statements does not reflect the specific leg to which the Veteran was referring. Upon examination of his lower extremity, the Veteran's sensation was intact and light to touch, pinprick, and proprioception.  His muscle stretch reflects were 2+ and were symmetric without the use of facilitory methods.  His lower extremity coordination was normal.  Straight leg testing was negative to 80 degrees.  The physician noted that Veteran was slightly weaker on his left lower extremity compared to his right lower extremity, especially as it relates to his hip flexors.  

Most recently, in June 2016, the Veteran underwent a VA thoracolumbar examination.  The examiner reviewed the Veteran's virtual VA records.  The Veteran reported that he began experiencing symptoms related to his left lower extremity radiculopathy while he was in service.  Since then, the Veteran reported that his condition has worsened.  At the time of this examination, the Veteran reported that he recently underwent surgery on his lower back a month prior to the examination.  Upon examination, the Veteran exhibited normal muscle strength flexion and extension his knees, hips, and ankles bilaterally.   His deep tendon reflexes in his knees and ankles bilaterally were also normal.  However, a sensory examination revealed that the Veteran had decreased sensation to light touch in his left lower extremity and in his foot/toes.  He also exhibited signs of radiculopathy such as mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in his left lower extremity.  Moreover, the examiner found that the Veteran's left lower extremity radiculopathy is mild.  
After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted. 

Throughout the Veteran's medical record, treatment notes and diagnostic findings indicate the Veteran's left lower extremity radiculopathy is no more than mild in severity.  Although during his March 2010 VA examination, the Veteran exhibited decreased motor weakness of his left knee extension at the L3 and L4 levels, his right and left lower extremities each revealed 2+ knee and 2+ ankle jerk respectively.  His lower extremities, during this examination, also showed no signs of pathologic reflexes, and the examination further revealed normal cutaneous reflexes.  Additionally, on multiple occasions, the Veteran presented before private treating physicians with no complaints of radiating pain or paresthesia of the left lower extremity.  In February 2009, March 2009, May 2009, February 2012, June 2012, and July 2012, the Veteran did not exhibit any neurological deficits of his left lower extremity nor did he complain of experiencing any neurological deficits in his left lower extremity.  Moreover, during the Veteran's June 2016 VA examination, the examiner found that the Veteran exhibited mild radiculopathy of the left lower extremity.  During this examination, the Veteran exhibited decreased sensation of his left lower extremity, but he did not experience any absence of sensation to light touch.  

The Board affords no weight to the Veteran's private treating physician, Dr. S. G., March 2011 opinion.  Dr. S. G. provided no rationale for his opinion that the Veteran is entitled to a 20 percent disability rating for his left lower extremity radiculopathy.  Furthermore, Dr. S. G. indicated that the Veteran has incomplete paralysis of the sciatic nerve which causes mild weakness in his lower extremity.  In order for the Veteran to meet the criteria of a 20 percent disability rating under Diagnostic Code 8520, the Veteran must exhibit moderate incomplete paralysis of the sciatic nerve.  As such, Dr. S. G.'s opinion, although lacking in rationale, that the Veteran's left lower extremity radiculopathy is mild is consistent with a disability rating of 10 percent under Diagnostic Code 8520.  

Although the Veteran is competent and credible to describe his left lower extremity radiculopathy symptomatology, the lay statements of the Veteran do not provide any description of symptoms that would be indicative of ratings higher than 10 percent for the appeal period at issue.  His statements are credible and consistent with the ratings assigned, but to the extent that the Veteran argues his symptomatology is more severe than what was shown on evaluation, his statements must be weighed against the other evidence of record, and they are outweighed by the competent medical evidence, including the examination findings of trained health care professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board considered the Veteran's complaints of chronic pain.  However, the Board also notes that no higher rating may be awarded on the basis of pain, as pain is taken into consideration in the very general rating criteria for organic diseases of the central nervous system.  See 38 C.F.R. § 4.123.   

Accordingly, the Board finds that a 10 percent rating, but no higher, is warranted for the entire appeal period.  In reaching these conclusions, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy of the sciatic nerve is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


